Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Applicant filed Information Disclosure Statements on 8/11/22 and 8/18/22. The IDS filed 8/11/22 contains the original Chinese-language copy of the Feng reference listed in the IDS, and the IDS filed 8/18/22 contains a machine translation of Feng. The IDS filed 8/11/22 has been marked as not considered and the IDS filed 8/18/22 has been marked as considered. 

Statement of Reasons for Allowance
The amendments filed 6/15/22 limit the molecular mass of the ester polymer to 1500 to 2500, and further limit the viscosity of the ester polymer to between 25 and 45 mm2/s at 100° C and pour point of the ester polymer to between -10° C and 0° C. The prior art cited in the office action mailed 1/25/22 does not disclose an ester polymer having the properties of the amended claims. Beck does disclose a polymer (Test 1D of Table 1) a polymer having a pour point and molecular weight within the claimed range, but provides no teaching regarding the viscosity of the polymer, and there is no indication in the prior art that the claimed viscosity would be an inherent property of the polymer of Beck’s Test 1D. The amendments filed 6/15/22 therefore overcome the rejection set forth in the office action mailed 1/25/22. The prior art does not teach or render obvious the composition and method of the amended claims. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C GOLOBOY whose telephone number is (571)272-2476. The examiner can normally be reached M-F, usually about 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES C GOLOBOY/Primary Examiner, Art Unit 1771